At the outset, it gives me pleasure to congratulate you, Mr. President, on your assumption of the presidency of the General Assembly at its seventy-fourth session, and to wish you every success.
I also express our appreciation to Her Excellency Ms. Maria Fernanda Espinosa Garces for her efforts in leading the work of the General Assembly during its seventy-third session.
We appreciate as well the efforts of Secretary- General Antonio Guterres to enhance the role of the United Nations and achieve its lofty goals.
The world is facing enormous and diverse cross- border challenges between peoples and States that require multilateral action, especially to address threats to international peace and security, environmental issues, sustainable development, asylum and migration.
Regarding international peace and security, nothing can replace the wisdom of leaders — especially among the major Powers — who embrace the purposes of the Charter of the United Nations. All that we can do is use the mechanisms adopted by the international community for collective security, deter those who violate international law, ensure respect for the sovereignty and security of States, prohibit the occupation or annexation of the territory of others by force or attempts to change their nature, and prevent armed conflict through the peaceful resolution of disputes.
The strategic importance of the Gulf region makes stability in our region an imperative issue at the regional and international levels. We stress our firm position that the region should be kept risk-free by resolving differences through dialogue based on common interests and respect for the sovereignty of its States. Provoking tensions and dictating conduct through the use of blockades and sanctions are not in the interests of any of the States of the region. I have previously pointed out the need to establish a regional security system that preserves the security and stability of the Middle East in general and the Gulf region in particular. Current events confirm the importance of that idea and the need to achieve it.
The unjust, unlawful and unjustified blockade imposed by some countries against the State of Qatar continues. The Gulf Cooperation Council was the second victim of the blockade, which paralysed it and robbed of its role in the region.
When I stood here before the Assembly two years ago, three months after the imposition of the blockade, I was confident in the steadfastness of the Qatari people and that we could overcome the blockade’s effects (see A/72/PV.4). I was even confident they we would take advantage of the challenge imposed on us despite the price we paid.
I have also been confident, since the first day of the campaign of incitement and distortion which preceded the blockade, that Gulf, Arab and world public opinion would come to realize the hidden agenda of the propaganda campaign against the State of Qatar, which is driven by a tendency towards domination, a desire to impose influence and control over the potential of other States and the objective of making false accusations that are quickly proven wrong. That has indeed happened, as was the case when that approach was repeatedly exposed in the past after other States fell victim to it.
In line with our firm policy of respect for international law and the peaceful resolution of differences and disputes, and having endured aggression, we emphasize our position that unconditional dialogue based on mutual respect and the lifting of the unjust blockade is the only means to end the crisis. We reiterate our deep appreciation for the sincere efforts of His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, the Amir of the sisterly State of Kuwait, and the endeavours of sisterly and friendly countries to resolve the crisis.
The ongoing Israeli occupation of the Palestinian territories and of Arab territories in general, as well as associated unlawful practices, in particular the expansion of settlements, the Judaification of the city of Jerusalem, the unjust and repressive blockade of the Gaza Strip and the intensification of settlement activity in the occupied Syrian Golan Heights leading to a change in its nature, are taking place in overt defiance of the United Nations and its resolutions, to the extent that Israel has come to regard the airspace of the countries of the region as open to it. How long will the international community remain unable to enforce respect for itself when it comes to Palestine?
It has been proven that settling differences by force can only lead to occupation based on force. However, permanent peace is based on justice, which entails guaranteeing the rights of the Palestinian people whose homeland has been usurped and who have the absolute right to the establishment of a Palestinian State within the pre-1967 borders, with East Jerusalem as its capital, as well as the ending of the Israeli occupation of all occupied Arab lands, including the Syrian Golan Heights and the Lebanese territories. Qatar will continue to support any effort to realize a just peace and to provide political and humanitarian support to the brotherly Palestinian people.
The tragedy of the Syrian people and their continuous suffering for the past eight years has become a major scandal and a disgrace to humankind. What makes that human crisis all the more dangerous is the absence of a clear vision for its resolution, compounded by the continued killings, destruction, displacement and international indifference.
We are all aware that the main responsibility for the failure to impose a political solution, which we would all like to have for Syria, is the inability of the Security Council to protect civilians and make the necessary decisions to stop the bloodshed and the continued intransigence of the Syrian regime and its rejection of all regional and international initiatives. Everyone listening to me now knows that when we refer to the Security Council, we mean the major Powers.
It is high time for the Syrian people to enjoy security, a decent life and justice through a political solution that fulfils the aspirations of all segments of the population in line with the 2012 Geneva communique (S/2012/522, annex) and Security Council resolutions, including resolution 2254 (2015). That would preserve the territorial integrity, sovereignty and independence of Syria, while upholding justice by holding accountable, in keeping with the international law, those who commit atrocities against civilians. The State of Qatar will continue to fulfil its humanitarian obligations by providing political support and humanitarian aid to the brotherly people of Syria in order to alleviate their suffering.
As for our brotherly Yemen, we stress its unity, territorial integrity and sovereignty, as well as the need to conclude the political process in accordance with relevant Security Council resolutions, specifically resolution 2216 (2015).
In that regard, I emphasize that the outcome of the National Dialogue Conference in January 2014, in which all the Yemeni parties participated, provided equitable and fair solutions to all the issues related to the ongoing fighting, including the system of government, the State’s federal structure and the issue of the south. The parties reached those solutions by way of dialogue among themselves. Until Yemenis implement the solutions they have reached without foreign intervention, there is nothing to be done but support United Nations efforts to end the war and support its humanitarian and relief efforts.
The latest developments in Libya threaten national unity and stability. The recent military operations against the capital Tripoli have thwarted the comprehensive National Conference — yet another failure of the collective security system in the Middle East caused by double standards and selectivity in the implementation of international law resulting from some countries supporting the military militias against the legitimate Government.
The militias do not hesitate to commit war crimes against civilians. We call for the perpetrators of such crimes to be held accountable and for the legitimate, internationally recognized Government of National Accord to be supported with a view to enabling it to discharge all its functions, putting an end to the suffering of the Libyan people and restoring security and stability across Libya.
The Libyan people have paid a high price for their liberty but have not reaped the fruits of their struggle and sacrifices and have grown tired of the chaos despite international efforts and an internationally recognized settlement. Why is it not being implemented? Because certain countries do not practise what they preach. They formally participate in international efforts while undermining those efforts by supporting warlords and terrorist militias for the benefit of their narrow interests. We call on all actors in Libya to assume their responsibilities and respect the will of the Libyan people for a peaceful solution. We caution that interference in Libyan affairs further complicates the crisis, impedes national reconciliation and goes against Security Council resolutions.
With the help of God, Qatar continues to provide a space for dialogue and support for reconciliation based on rational and equitable solutions to crises and armed conflicts. We hosted negotiations between the United States and the Taliban. Before the United States decided to hold those negotiations, significant progress had been made between the two sides to achieve peace in Afghanistan. We call on the international community and in particular on the States of the region to join their efforts to achieve peace and stability in that country.
Developments over the past year in more than one country in our region have proven that repression and crimes against humanity, whose perpetrators have tried in vain to block the course of history, have not diminished people’s aspirations for justice and human dignity or the aspirations of Arab young people for a better future. They have also proven that gradual reform is the best path to change in countries with complex societies in what is a complicated region. Had some regimes opted for reforms in response to the aspirations of their people, they would have saved themselves enormous losses and the lives of countless victims.
In that regard, we value the steps taken and agreements reached between the Sudanese parties. We are confident that the Sudanese people are capable of moving beyond the ongoing sensitive transitional phase. We renew our commitment and stand alongside our brethren people of the Sudan, and call on all regional and international Powers to support the Sudan in realizing the aspirations of its people for security, stability and development. I also call on the Administration of the United States to remove the Sudan from the list of States that sponsor terrorism.
The combination of terrorism and violent extremism has become a major threat to the entire world. The eradication of terrorism requires a comprehensive approach that includes tackling its political, economic and social roots, in addition to taking preventive and military action.
We reiterate our condemnation of all forms of terrorism and our support for combating them. In that regard, many countries have begun to realize the mistake of linking terrorism to a particular religion after experiencing racially or ideologically motivated terrorist acts. There is a political and moral imperative to stop confining terrorism to certain individuals and groups and to consider all crimes against unarmed civilians committed by States as State terrorism. We all know what is happening in Syria, Palestine and Libya. It is also necessary to distinguish between terrorism and resistance against occupation.
The State of Qatar will continue to actively participate in international efforts to combat violent extremism. In that respect, I note the conclusion of a partnership agreement between the State of Qatar and the United Nations Office of Counter-Terrorism and our contribution of $75 million to strengthen the capacity of that Office, as well the opening of the international centre on applying behavioural insights to preventing and countering violent extremism, as well as the partnership agreement between the Silatech institution in Qatar and the Counter-Terrorism Implementation Task Force for capacity-building and launching projects in the Arab region aimed at preventing terrorism.
Locally, efforts are continuing at the legislative level and so is our support for national counter- terrorism institutions — to the point where they have become a model to be followed at the regional level. Qatar is playing an active role today in implementing the counter-terrorism mechanisms adopted by the international community.
Although the use of communications technology is of the utmost importance in our modern world in the security, economic, commercial and other fields, the misuse of that technology is threatening the security of States and the cordial relations among them ,and is also infringing on the private lives of individuals and causing economic damage. As the Assembly may know, Qatar News Agency has been prey to digital piracy and espionage.
Mindful of the growing importance of that issue, I renew my proposal of last year (see A/73/PV.6) in calling for an international conference to examine means of regulation in that area by international law. I would like to express the readiness of the State of Qatar to host such a conference under the auspices of the United Nations and to make every effort alongside international partners to ensure its success.
We are all aware that the effects of climate change are a common concern of the international community and pose an existential threat to some countries. They also have a negative impact on the implementation of the 2030 Agenda for Sustainable Development and the quality of human life. Despite the different situations and circumstances among countries, we need international cooperation today more than ever and must ensure the credibility of multilateral action to counter the challenges of climate change. In that connection, the State of Qatar has assumed an active role in international efforts on climate change — in partnership with France, Jamaica and the United Nations — and has led the coalition on climate finance and carbon-pricing.
The State of Qatar has pursued a consistent policy to protect and promote human rights on the basis of our Arab and Islamic principles and values, which affirm human worth. In that regard, we honour our commitments at the national and international levels to defend individual and collective rights and ensure respect for human rights and dignity. Qatar has made significant achievements in terms of workers’ rights and work conditions, in coordination with the International Labour Organization.
The success of the United Nations in addressing common challenges depends on the implementation by Member States of their commitments and responsibilities. In that regard, the State of Qatar has concluded partnerships with many United Nations organs and Doha will soon host the United Nations House, which includes offices of various agencies of the Organization concerned with peace, development, human rights, the rule of law, humanitarian action, counter-terrorism and combating extremism, so as to enable them to optimize the performance of their functions.
The State of Qatar has recently announced its support for the core resources of the United Nations, with the allocation of $500 million in addition to the support that we have already provided. Qatar is now one of the biggest donor partners supporting the United Nations in various fields.
In conclusion, I renew our commitment to multilateral international action, partnership and cooperation in the interest of our peoples and the good of humankind.
May peace and God’s mercy and blessings be upon those present.
